TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00126-CV


Vanessa Cherry, Appellant

v.

Joseph Serio, Appellee




FROM THE WILLIAMSON COUNTY COURT AT LAW NO. 3
NO. 02-1163-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Vanessa Cherry has informed this Court that the underlying dispute has
settled and that she no longer wishes to pursue her appeal.  We grant appellant's request and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).

 
							____________________________________
							Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed on Appellant's Motion
Filed:   May 20, 2008